Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Durelli on 05/11/2022.
The application has been amended as follows: 
CLAIMS:
Claims 1-10, 14 and 18-20 are cancelled.
11. (Currently Amended) A method of manufacturing a rotary atomiser bell cup
comprising a bell portion for spraying media in use and a hub portion via which the bell portion is rotatingly drivable in use, the method comprising the steps of: making the hub portion using machining; and building up the bell portion on the hub portion using an additive manufacturing process, the method further comprising the step of forming a platform portion as part of the hub portion during an initial machining portion of the making the hub portion, said platform portion being arranged to facilitate the building up of the bell portion and machining away at least a part of the platform portion during machining after the additive manufacturing process.

The above claim change is to incorporate the subject of claim 14 into claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art fails to teach or fairly suggest the step of forming a platform portion during the initial machining of the hub portion such that the platform portion is arranged to facilitate the building up of the bell portion and machining away at least a part of the platform portion during machining after the additive manufacturing process in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/12/2022